Taliaperro, J.
In this case a peremptory mandamus was issued to the defendant by the Eighth District Court of New Orleans commanclihg the defendant to register and file certain bonds tendered by the treasurer of the Board of School Directors of the parish of Bossier and to issue to the Auditor of Public Accounts and to the treasurer of the State the proper certificates according to law. He was further *133ordered to recognize Lambert W. Baker, J. W. Walker, William M.. G-riñin, J. K. O’Neal and B. P. O’Neal as tlie persons legally constituting tlie Board of School Directors of the parish of Bossier.
No appeal was taken from this order, rendered on tlie seventeenth' of October, 1871. On the seventh of December following the defendant Conway took a rule on tlie relators to show cause on tho twelfth of that month why the order previously rendered against him at the instance of the relators should not be vacated and annulled. The relators excepted to the proceeding to annul the judgment or order making their mandamus peremptory by the summary proceeding by rule. On the trial of this rule the court sustained the motion to set-aside and vacate the order, and from this judgment, annulling tk©peremptory order of the seventeenth of October, 1871, tlie relatorshave appealed. We think tho judgment erroneous. The order is a final decree or judgment. We regard the summary proceeding on motion “ to quash and vacate” a iormal judgment of the court as anomalous and not in harmony with the jurisprudence of the State.
It is therefore ordered, adjudged and decreed that the judgment of the lower court, purporting to annul and set aside the peremptory order of tlie seventeenth of October, 3871, be annulled, avoided and reversed. It is lurlher ordered that tho defendant pay costs in both courts.